Citation Nr: 0948828	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  08-29 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel
INTRODUCTION

The Veteran served on active duty from February 1973 to 
January 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2008 rating decision, which, in 
pertinent part, denied service connection for bilateral 
hearing loss and tinnitus.  

In November 2009, the Veteran testified before the 
undersigned at a Travel Board hearing.  A transcript of the 
hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran served as a bomb loader during his active 
military service; thus, his in-service noise exposure is 
conceded.  

2.  The competent and probative evidence of record raises a 
reasonable doubt as to whether the Veteran's current hearing 
loss and tinnitus are related to his military service.  



CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the 
Board concludes that bilateral hearing loss and tinnitus were 
incurred in active military service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2009).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2009).  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  When a condition noted during service is 
not shown to be chronic, or the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).

Additionally, service connection for certain diseases, such 
as organic diseases of the nervous system, e.g., 
sensorineural hearing loss, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year after the date 
of separation from service.  38 U.S.C.A. § 1101, 1112, 1113, 
1137; 38 C.F.R. § 3.307, 3.309(a).  

The Court has held that, in order to grant service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circum-stances, lay 
evidence of inccurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  
Depending on the evidence and contentions of record in a 
particular case, lay evidence can be competent and sufficient 
to establish a diagnosis of a condition.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 C.F.R. § 3.385 does not prevent a 
claimant from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
The Court has also held that the regulation does not preclude 
service connection for hearing loss that first met the 
regulations requirements after service.  Hensley v. Brown, 5 
Vet. App. 155, 160 (1993).  Thus, a claimant who seeks to 
establish service connection for a current hearing disability 
must show, as is required in a claim for service connection 
for any disability, that a current hearing disability is the 
result of an injury or disease incurred in service, the 
determination of which depends on a review of all the 
evidence of record including that pertinent to service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; 
Hensley, 5 Vet. App. at 159-60.  

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss and tinnitus.  Due to the similar 
medical history and evidence related to these claims, as well 
as the similar disposition of the issues, the Board will 
address them in a common discussion.  

The Veteran has asserted that service connection is warranted 
because he believes his current hearing impairment, including 
tinnitus, is related to his military noise exposure.  
Specifically, the Veteran has testified that his military 
occupational specialty (MOS) in the Air Force was a bomb 
loader, which required that he spend 8 hour shifts on the 
flight line for three years and where he was exposed to 
significant aircraft noise.  The Veteran testified that he 
was given ear protection, by way of earplugs and earmuffs, 
but he was still able to hear the very loud noise from the 
aircraft.  See November 2009 Travel Board transcript.  

The Veteran has a current diagnosis of bilateral hearing 
loss.  See February 2008 VA examination report.  At the 
February 2008 VA examination, the Veteran also reported that 
he experiences light ringing in his ears approximately one 
time a month.  Because tinnitus is the type of disability 
that is capable of lay observation, the Board finds that the 
Veteran's report of experiencing tinnitus is considered 
competent evidence of a current diagnosis of tinnitus.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Because there is competent evidence of a current diagnosis, 
the remaining issue is whether there is a nexus between the 
Veteran's military service and his current diagnoses of 
haring loss and tinnitus.  

The Veteran's Report of Transfer of Discharge, DD Form 214, 
reflects that he was a weapons mechanic and armorer, which is 
consistent with the Veteran's report of being a bomb loader 
during service.  As such, the Veteran's report of in-service 
noise exposure is considered competent and credible, and his 
in-service noise exposure is presumed.  

Nevertheless, review of the service treatment records reveals 
that the Veteran's hearing was "normal" at his entrance and 
separation examinations in January 1973 to October 1976, 
respectively, and that he did not complain of, or seek, 
treatment for a hearing impairment, including tinnitus, at 
any other time during service.  

Based on this evidence, the physician who conducted the 
February 2008 VA examination determined that it is not likely 
that the Veteran's hearing loss or tinnitus is related to his 
military noise exposure.  In support of his opinion, the 
February 2008 VA examiner noted that the Veteran's hearing 
was normal, by VA standards, at separation and that the 
Veteran's tinnitus it too infrequent and fleeting to possibly 
be associated with excessive noise, military or otherwise.  

The February 2008 VA examination and opinion are considered 
competent medical evidence.  However, the Board finds that 
the lay evidence submitted in support of this claim raises a 
reasonable doubt as to rationale provided in support of the 
February 2008 VA opinion.  

Indeed, while the Veteran's hearing was normal, by VA 
standards, at separation from service, the Veteran has 
consistently reported that he has had hearing problems since 
returning from service.  Given the Veteran's military noise 
exposure and his consistent report of continuing problems 
since service, the Board finds the Veteran's report of 
suffering from hearing loss since service to be competent and 
credible evidence, which raises reasonable doubt as to 
whether there is a link between the Veteran's current hearing 
impairment and his military service.  In this regard, the 
evidence shows the Veteran had some post-service noise 
exposure, but he has reported that he wore ear protection 
after service and that his only major source of noise 
exposure was in the military.  See February 2008 VA 
examination report; see also September 2008 substantive 
appeal.  

With respect to the Veteran's tinnitus, while the VA examiner 
noted that the Veteran's tinnitus was too infrequent and 
fleeting to be associated with noise exposure, the Veteran 
has consistently reported that he first experienced tinnitus 
during service and has continued to suffer from tinnitus 
since that time.  Given the Veteran's military noise 
exposure, and the fact that tinnitus is largely subjective 
and capable of lay observation, the Board finds the Veteran's 
statements to be competent and credible evidence of lay 
incurrence and continuity of symptomatology since service.  
Because the Veteran has reported that he incurred tinnitus 
during service and he has reported suffering from tinnitus 
since service, the Board finds his statements raise a 
reasonable doubt as to whether the Veteran' tinnitus is 
related to his military service.  

While no medical professional has attributed the Veteran's 
hearing loss and tinnitus to service, the Board finds that, 
given the Veteran's significant military noise exposure, the 
Veteran has submitted competent and credible statements which 
raise a reasonable doubt as to whether his current hearing 
loss and tinnitus are related to his military service.  As 
such doubt is resolved in favor of the veteran, the appeal is 
allowed and entitlement to service connection for bilateral 
hearing loss and tinnitus is warranted.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Given the fully favorable decision above, the Board finds 
that any issue with regard to the timing or content of the 
VCAA notice provided to the veteran is moot or represents 
harmless error.  As to additional notice regarding the 
effective date to be assigned, the RO will address this 
matter in effectuating the award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  

Entitlement to service connection for tinnitus is granted.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


